Citation Nr: 1110284	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-29 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen the appellant's claim for basic entitlement to VA benefits, to include dependency and indemnity compensation (DIC) benefits.  

2.  Basic eligibility for Department of Veterans Affairs home loan guaranty benefits under Chapter 37, Title 38, United States Code.

REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from February 1955 to August 1968.  The Veteran died on August [redacted], 1968, while on active duty.

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision by the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that in her December 2008 claim, the appellant indicated that she was seeking DIC benefits.  However, as the threshold issue of whether she is more generally entitled to VA benefits must initially be decided and as this issue has been subject to previously final RO decisions, the Board has characterized the issue on appeal more broadly, as reflected on the title page.  

The issue of basic eligibility for Department of Veterans Affairs home loan guaranty benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's claim for entitlement to VA benefits was denied by RO decisions in December 1969, December 1975, April 1991, April 1997, and November 2002.  It has been determined that the appellant was not entitled to VA benefits as she had killed the Veteran.  Along with the notice letter accompanying these decisions, the appellant was given notice of her appeal rights.

2.  The appellant did not perfect an appeal of any of these decisions and they have become final.  

3.  Evidence received since the November 2002, decision is cumulative of the evidence already of record.


CONCLUSION OF LAW

The evidence received since the final November 2002, decision is not new and material, and the claim for entitlement to VA benefits may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With respect to requests to reopen previously denied claims, a claimant must be notified of both what is needed to reopen the claim and what is needed to establish the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a December 2009 letter, the RO indicated that new and material evidence was needed to reopen the previously denied claim; explained the definition of new and material evidence; and explained the reason why the appellant's claim was previously denied.  Although this letter did not provide notice of the evidence necessary to substantiate the underlying claim and did not specifically explain that the newly submitted evidence needed to relate to the reason for the previous denial, the Board finds that the appellant was not prejudiced by this omission.  Notably, it is apparent from the appellant's arguments that she is aware that her claim was previously denied because she was found to have intentionally caused the Veteran's death.  It is also clear that she understood that in order to substantiate her underlying claim for DIC, she needed to initially provide new evidence that tended to indicate that she did not intentionally cause or contribute to cause the Veteran's death.  Given this actual knowledge of the reason for the prior denial and the type of evidence she needed to submit, and given that she did not submit such evidence (as will be explained below), she is not prejudiced by the RO's omission.   See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (holding that where the appellant demonstrates awareness of the information and evidence necessary to establish entitlement to her claim, she is not prejudiced by VA's failure to satisfy the duty to notify).

Additionally, although the VCAA notice letter was not provided until after the February 2009 decision, the appellant was not prejudiced by this delay as the case was subsequently readjudicated by a March 2010 supplemental statement of the case.  Further, although the appellant was not provided notice pertaining to how VA assigns effective dates, she was not prejudiced by this omission.  Notably, because the instant claim is being denied, no effective date will be assigned.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim herein decided.  Pertinent evidence associated with the claims file consists of documentation pertaining to the Veteran's death from stabbing and statements by the appellant.  The Board notes that no further RO action, prior to appellate consideration of any of these claims, is required.  


II.  Factual Background

A December 1968 probation officer's report indicates that on August [redacted], 1968, San Diego police responded to a radio call indicating that there had been a stabbing in Southeast Park.  The victim, the Veteran, was placed in an ambulance and transported to Paradise Valley Hospital, where he was pronounced dead on arrival.  At the hospital, the appellant indicated that she and the Veteran had been separated.  She had gone to the park with her son and there, she saw the Veteran with another woman.  She went over and asked the Veteran if he was with the other woman and he said yes.  She argued with the woman for a while and then she walked over about four steps to a picnic area and returned with a butcher's knife she found there.  She continued talking with the woman, trying to find out who she was.  The Veteran got between her and the woman and tried to keep them apart.  However, when the Veteran grabbed the appellant, she stabbed him with the knife.  She then screamed for an ambulance.  The appellant indicated that she did not mean to stab him that hard and that the knife must have been very sharp.  

The probation report also indicates that the appellant later gave a different statement where she indicated that she picked up the knife only after the Veteran had thrown her to the ground.  She then stabbed the Veteran after he caught her by the arms and began scuffling with her.  She also noted that the Veteran had beaten her many times previously.  

Further, in a later oral interview, the appellant indicated that the Veteran had threatened her with a knife to the throat the night before he stabbed her.  She asserted that he then forced her to have sex with him.  

A September 1968 defense investigative report concluded that in the process of attempting to find out who the woman at the park was, the appellant was assaulted by the Veteran.  She tried protecting herself by grabbing the nearest object, which turned out to be a knife.  In the subsequent struggle, the Veteran caused himself to be stabbed.  The report indicated that the cause of death was hemothorax, left, due to laceration of the pulmonary artery, due to stab wound in the chest, caused by the Veteran.  

In a December 1969 decision, the RO found that the Veteran wrongfully and intentionally caused the Veteran's death and was thus barred from receiving VA benefits as the Veteran's window.  The decision noted that in December 1968, the appellant had entered a plea of guilty to voluntary manslaughter of the Veteran, a lesser included offense of murder.  It also noted that earlier in October 1968, the Veteran was found to be sane and responsible at the time the crime occurred.  A letter attached to the decision indicates that the appellant was given notice of her appeal rights (i.e. VA form 21-4107).  The appellant filed a notice of disagreement and a statement of the case was issued in April 1970.  The appellant did not subsequently file a substantive appeal (Form 9).  

In a May 1970 VA field examiner's report, the appellant was noted to have reported that she initially went after the other woman at the park with the knife.  The Veteran tried to stop her and in the melee, he was accidentally stabbed.  

An April 1975 San Diego County probation order indicates that the appellant had fulfilled her three years of probation after conviction for voluntary manslaughter as a lesser included offense of murder.  Thus, as she had fulfilled the probation requirements, the conviction for voluntary manslaughter was vacated and set aside and a plea of not guilty was entered.  It was then further ordered that the action against her be dismissed.  

In an August 1975 VA District Counsel opinion, it was determined that the April 1975 probation order did not effect any change in the appellant's eligibility for VA benefits.  Her entitlement was still barred under 38 C.F.R. § 3.11 as she had caused the death of the Veteran.  

In a December 1975 decision, the RO denied the appellant's request to reopen her claim for VA benefits, noting that an individual who had wrongfully and willfully caused the death of Veteran was barred from receiving VA benefits.  The decision noted that the order dismissing the accusation of voluntary manslaughter against her was based upon her successful completion of her probation and not upon any change in the factual situation, which led to her conviction for voluntary manslaughter of the Veteran. 

In an April 1991 decision, the RO noted that a review of the Veteran's claims folder showed that the Veteran's death was incurred under such circumstances as to preclude the payment of VA benefits and that the appellant was advised of these findings on several previous occasions.  A similar decision was rendered in April 1997.  Both decisions were accompanied by a notice of appeal rights (i.e. VA form 21-4107).  The RO entered subsequent decisions denying the Veteran's claim for VA benefits in April 1999 and November 2002.  

Subsequently, in December 2008, the appellant filed a claim for DIC benefits, which was denied by the February 2009 RO decision.  

In a March 2009 notice of disagreement, the appellant alleged that on the day of the Veteran's death, he left the park with two men.  About two hours later, he was dragged back to the area by the men.  The appellant then called for help as the Veteran was in terrible condition, and the Veteran was taken by ambulance to the hospital where he died.  The appellant noted that whatever happened to the Veteran happened in the two hours after he left the park with the two men.  Thus, it was clear that the appellant did not cause or contribute to cause the Veteran's death.  

In a July 2009 statement, the appellant essentially indicated that her previous claims for benefits had not been subject to prior denials and/or she had not received notice of any prior denials.  

In her August 2009 Form 9, the appellant indicated that on the date of his death, the Veteran had a fight with another individual after leaving the park, which in turn resulted in his death.  

In an August 2010 statement, the appellant indicated that she believed that the April 1975 order from the San Diego probation department was missing from the file.  Consequently, she subsequently submitted a copy of the order.  

In an October 2010 statement, the appellant reiterated that she did not kill the Veteran.  She indicated that during an investigation, it was found that the Veteran and the other woman had left the park.  They subsequently had an altercation and the Veteran was assaulted with a knife.  By the time he was brought back to the park he was near death.  

III.  Law and Regulations

The December 1969 decision, and the subsequent unappealed decisions seeking to reopen the claim, most recently in November 2002, are final based on the evidence then of record.   38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, however, "If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282- 83 (1996).   The November 2002 decision is the last final denial on the appellant's claim for VA benefits.  Consequently, in determining whether new and material evidence has been received with respect to this claim, the Board will consider the evidence of record since that time.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Any person who has intentionally and wrongfully caused the death of another person is not entitled to pension, compensation, or dependency and indemnity compensation or increased pension, compensation or dependency and indemnity compensation, by reason of such death.  For the purposes of this section, the term dependency and indemnity compensation includes benefits at dependency and indemnity compensation rates paid under 38 U.S.C.A. § 1318.  38 C.F.R. § 3.11 (2010).


IV.  Analysis

Review of the record shows that the information received by the RO subsequent to the November 2002, consists solely of argument, which is cumulative in nature.  In essence, the appellant has argued that she did not receive notice of the prior denials of VA benefits and that she did not actually cause the death of the Veteran.  Regarding the notice of the prior denials, the record contains copies of the decisions rendered, along with copies of the notice letters accompanying the decisions, both of which were mailed to the appellant.  Additionally, the notice letters indicate that an attachment (i.e. VA Form 21-4107) was mailed to the appellant notifying her of her appeal rights.  Accordingly, as none of the notice letters came back as undeliverable, the appellant is presumed to have received this notice.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), appeal dismissed, 53 F.3d 347 (Fed. Cir. 1995) (the law presumes the regularity of the administrative process "in the absence of clear evidence to the contrary.")  

Regarding the contention that the appellant did not cause the Veteran's death, this line of argument was specifically considered prior to the RO rendering its previous final decisions.  For example, at the time of the initial December 1969 decision, the evidence of record specifically included the September 1968 defense investigation report indicating that the appellant had not caused the Veteran's death but rather, the Veteran had caused his own death.  Thus, the appellant's current contentions are cumulative of those advanced prior to the last final denial in April 1997.  Notably, the appellant did allege slightly different versions of the events surrounding the Veteran's death in her July 2009 statement and October 2010 statements, indicating that the Veteran was actually killed either by the other woman who was present at the park or by a different man.  The Board finds, however, that these assertions do not constitute actual new evidence but instead are simply additional allegations to support the general contention that she did not cause the Veteran's death.  See e.g. Untalan v. Nicholson, 20 Vet. App. 467 (2006) (presentation of new arguments based on evidence already of record at the time of the previous decision does not constitute the presentation of new evidence under 38 U.S.C. § 5108).  

In summary as the information received subsequent to the last final decision in is all cumulative in nature, it may not be considered new evidence.  Accordingly, by definition, the information may not be considered new and material and the appellant's claim for entitlement to VA benefits may not be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).   


ORDER

As new and material evidence has not been received, the claim for to reopen the appellant's claim for basic entitlement to VA benefits, to include dependency and indemnity compensation (DIC) benefits, is denied.    


REMAND

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the appellant.  In essence, the following sequence is required:  There must be a decision by the RO, the appellant must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the appellant, and finally the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely- filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In a November 2010 decision, the VA Loan Eligibility Center in Winston Salem, North Carolina denied the appellant's claim for a certificate of eligibility for loan guaranty.  Subsequently, the appellant submitted a statement, which was received by the Board in December 2010 and may reasonably be construed as a notice of disagreement with the November 2010 decision.  Thus, under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the appellant files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon.  
Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the case to the appellant addressing the matter of a certificate of eligibility for loan guaranty, and including citation to all relevant law and regulations pertinent to this claim.  The appellant must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


